COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex parte Omar Pimentel
Appellate case number:       01-21-00702-CR
Trial court case number:     2386503
Trial court:                 County Criminal Court at Law No. 7 of Harris County

        On December 13, 2021, appellant, through counsel, filed a notice of appeal from the
trial court’s December 8, 2021 order denying his pre-trial application for writ of habeas
corpus. On January 4, 2022, the complete appellate record was filed with this Court. After
a review of the appellate record, the Court determines that it desires briefing. See TEX. R.
APP. P. 31.1.
        Accordingly, appellant is ordered to file a brief within twenty days of the date of
this order. See TEX. R. APP. P. 2, 31.1. The State’s brief, if any, is due to be filed no later
than twenty days from the filing of appellant’s brief.
       It is so ORDERED.

Judge’s signature: ___/s/ April Farris________
                    Acting individually       Acting for the Court

Date: ___January 11, 2022_____